United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
             IN THE UNITED STATES COURT OF APPEALS                     March 9, 2007

                       FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                          Clerk
                        _____________________

                             No. 06-40528
                        _____________________


     ELIJAH W. RATCLIFF,

                                         Plaintiff-Appellant,

                                versus

     INDYMAC BANK FSB, Inc., as Successor in
     interest to Indymac Mortgage Holdings, Inc.,
     formerly known as INMC Mortgage Holdings;
     STATE OF TEXAS; STATE BAR OF TEXAS;
     EXECUTIVE DIRECTOR OF THE STATE
     BAR OF TEXAS; KENNETH HAMMACK,
     Sheriff, Polk County, TX; CLEBURNE SWILLEY,

                                         Defendants-Appellees.

        __________________________________________________

               Appeal from the United States District Court
                 for the Eastern District of Texas, Lufkin
                         USDC No. 9:05-CV-70
        __________________________________________________

Before REAVLEY, DEMOSS and BENAVIDES, Circuit Judges.
PER CURIAM:*



       The judgment of the district court is affirmed for the reasons given. Appellant

cites cases and statutes and complains of injuries, but never alleges anything to

support a claim of liability entitling him to relief against these appellees. The

statements and arguments he makes consist only of conclusions about his injuries

and complaints irrelevant to this appeal.

              AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                2